DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 6/30/2021 did not include any claim amendments.  Applicants’ arguments addressed below do not overcome the 35 USC 103 rejections over Dodd in view of Campbell, and Dodd in view of Lancon further in view of Campbell from the office action mailed 12/30/2020; therefore these rejections are maintained below.  Applicants filed terminal disclaimers to obviate the double patenting rejections from the office action mailed 12/30/2020; therefore these rejections are also withdrawn.    

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/30/2021 was filed after the mailing date of the non-final office action on 12/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-5, 7-10, 12-14 and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dodd, US Patent Application Publication No. 2014/0360450 (hereinafter referred to as Dodd) in view of Campbell et al., US Patent Application Publication No. 2009/0170737 (hereinafter referred to as Campbell).    
Regarding claims 1-5, 7-10, 12-14 and 17-18, Dodd discloses a two-stroke, cross-head, slow-speed, such as below 200 rpm, compression-ignited marine engine, such as a MDCL, is operated by (i) fueling it with a diesel fuel, as a pilot fuel, and with a low sulphur fuel, as a main fuel; and (ii) lubricating the engine cylinder(s) with a lubricating oil composition having a BN of 20 or less and having a detergent additive system comprising at least two different metal detergents including a high overbased salicylate and one or more complex metal detergents containing two or more different surfactant soap groups selected from phenate, salicylate and sulphonate having a basicity index of 10 (as recited in claims 1, 8-10, 12-14 and 17-18) (see Abstract and Para. [0012], [0032] and [0058]-[0068]).  

	(a) a major concentration of base oil (as recited in component (a) of claim 1) (Para. [0042]),
	(b) 0.25 wt% based on calcium content of one or more carboxylate-containing detergents, such as an alkylsalicylate wherein the alkyl group is a C9-40 hydrocarbyl group derived from higher alphaolefins wherein the metal base includes calcium and the TBN of the detergent ranges from above 250 (as recited in component (b) of claim 1 and reads on claims 2-5 and 7) (Para. [0051] and [0074] and Claim 8).
The differences between claim 1 and Dodd is that Dodd does not disclose the composition meeting the monograde and the SAE J300 specifications as recited in claim 1. It is the position of the examiner that the composition of Dodd reads on the SAE J300 limitation of claim 1 as Dodd discloses all the limitations of the instant claims and therefore inherently or at least renders obvious the SAE J300 specification limitation of claim 1.  It is noted that a prima facie case of obviousness has been established when the reference discloses all the limitations of a claim except for a property and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See also   In re Best, 195 USPQ 430,433 (CCPA 1977) as to the providing of this rejection under 35 USC 103.
Dodd discloses all the limitations discussed above but does not explicitly disclose the isomerization level recited in claim 1.  

It would have been obvious to one of ordinary skill in the art to use isomerized normal alpha olefins having the isomerization level/branching percentage of Campbell as the isomerized normal alpha olefins in preparing the alkyl-substituted hydroxyaromatic carboxylic acid detergents of Dodd, as Campbell teaches in paragraph 63 that the use of detergents derived from isomerized normal alpha olefins having such a branching percentage promotes superior low temperature performance when employed as an additive in lubricating oil compositions.

Claim Rejections - 35 USC § 103
7.	Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dodd in view of Lancon, US Patent Application Publication No. 2014/0235516 (hereinafter referred to as Lancon) further in view of Campbell.
Regarding claims 1-18, Dodd discloses all the limitations discussed above.  Dodd does not disclose the SAE monograde nor SAE J300 specification recited in claim 1 as discussed above.  
	Lancon discloses a lubricant composition for 4-stroke or 2-stroke marine engines operating at 1000 rpm (as recited in claim 11) (Para. [0056]) includes at least one lubricant base oil for marine engine, at least one olefin copolymer, at least one hydrogenated styrene-isoprene copolymer, at least one glycerol ester and at least one detergent, wherein the composition has a BN ranging from 5 to 100 and meeting the SAE-60 monograde and SAE J300 specifications (as recited in claims 14-16) (Para. [0030] and [0035]).  It would have been obvious to one of ordinary skill in the art at the time of the invention as the composition of Lancon promotes fuel economy and has good properties regarding engine cleanliness, in particular crankcase cleanliness (see Abstract of Lancon).   
Dodd/Lancon disclose all the limitations discussed above but do not explicitly disclose the isomerization level recited in claim 1.  
In paragraphs 10-15 Campbell discloses a method of preparing carboxylate detergents from alkylated hydroxyaromatic compounds, where the alkyl group is derived from isomerized normal alpha olefins having 12 to 30 carbon atoms per molecule.  In paragraph 44 Campbell discloses that the isomerized normal alpha olefins have about 20 to about 98% branching. The branching percentage is correlated to the isomerization level of the normal alpha olefins, and given the breadth of the range of branching percentage of the isomerized alpha olefins of Campbell, the isomerization level will at least overlap the ranges recited in claim 1. See MPEP 2144.05(1): “In the 
It would have been obvious to one of ordinary skill in the art to use isomerized normal alpha olefins having the isomerization level/branching percentage of Campbell as the isomerized normal alpha olefins in preparing the alkyl-substituted hydroxyaromatic carboxylic acid detergents of Dodd/Lancon, as Campbell teaches in paragraph 63 that the use of detergents derived from isomerized normal alpha olefins having such a branching percentage promotes superior low temperature performance when employed as an additive in lubricating oil compositions.

Response to Arguments
8.	Applicants’ arguments filed 6/30/2021 regarding claims 1-18 have been fully considered and are not persuasive.      
	Applicants continue to argue that Dodd does not explicitly disclose a detergent with a basicity index of at least 8 as recited in the instant claims.  This argument is not persuasive.  The Examples/Codes in Dodd explicitly disclose detergents having a basicity index (BI) of at least 8 and more specifically of 10 which reads on claims 1 and 17-18.  Although the detergent in the example is not an alkyl-substituted hydroxyaromatic carboxylate as recited in the instant claims, Dodd teaches overbased calcium alkyl-substituted salicylate detergents and further discloses detergents having a BI of over 8 are known in the art.  Dodd teaches non-complex detergents that also have BI of over 8 including sulfonates (Type Detergent System in paragraph 0074).  It is the 
	 Also, basicity index is only in reference to claims 17-18 which are not independent claims.  Applicants did not proffer any arguments to overcome the instant, independent claims.  

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771